

116 HRES 836 IH: Condemning and censuring Nancy Pelosi, Speaker of the House of Representatives.
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 836IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Gosar (for himself, Mr. Norman, Mrs. Lesko, Mr. Gaetz, Mr. King of Iowa, Mr. DesJarlais, Mr. Wright, Mr. Murphy of North Carolina, Mr. Gibbs, Mr. Tipton, Mr. Massie, Mr. Yoho, Mr. Palazzo, Mr. Biggs, Mr. Hice of Georgia, Mr. Schweikert, Mr. LaMalfa, Mr. Brady, Mr. Marshall, and Mr. Harris) submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONCondemning and censuring Nancy Pelosi, Speaker of the House of Representatives.
	
 Whereas, on February 4, 2020, President Donald J. Trump delivered the State of the Union address, a traditional event where the President of the United States, irrespective of party, celebrates the accomplishments benefitting the country, and lays out a plan for additional work;
 Whereas the address is one of the rare times the House and Senate meet jointly with the President; Whereas proper decorum, and a respect for the institution of Congress, requires the Members in attendance to demonstrate civility even to those whose opinions with whom they disagree;
 Whereas this has been an accepted and bipartisan practice for generations; Whereas the State of the Union speech in 2020 recognized great Americans, including the last surviving Tuskegee Airman, the miraculous survival of a child born prematurely at 21 weeks, the mourning families of Rocky Jones and Kayla Mueller, the grandfather of political talk radio, historic low rates of unemployment for African Americans, Asian Americans and Hispanics, and the speech took a heartfelt moment to recognize an active duty soldier’s happy reunion with his family;
 Whereas instead of taking responsibility for her impetuous and petty outburst, she instead falsely claimed the speech was a manifesto and contained untruths;
 Whereas Speaker Nancy Pelosi discredited the House of Representatives by publicly ripping up an official copy of the State of the Union speech in what has been described as a temper tantrum, classless, disrespectful, and a misguided emotional outburst of hate; and
 Whereas Speaker Nancy Pelosi has, based on the conduct documented above, violated clause 1 of rule XXIII of the Code of Official Conduct which states that A Member, Delegate, Resident Commissioner, officer or employee of the House shall behave at all times in a manner that shall reflect creditably on the House: Now, therefore, be it
	
 That— (1)the House of Representatives publicly censures and condemns Speaker Nancy Pelosi for her inappropriate actions at the 2020 State of the Union that brought shame, discredit, and public condemnation of the House of Representatives;
 (2)Speaker Nancy Pelosi will present herself on the floor of the House for the pronouncement of censure and public rapprochement;
 (3)Speaker Nancy Pelosi will be censured with the public reading of this resolution by the Speaker; (4)Speaker Pelosi will acknowledge and admit wrongdoing as outlined in this Resolution and apologize to the President and the American people; and
 (5)Speaker Pelosi shall be required to take a reeducation class on House Ethics and certify completion of 3 hours of reeducation prior to April 15, 2020.
			